Citation Nr: 1424753	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1949 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2013, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were remanded for additional development in August 2013.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that extraschedular rating and TDIU consideration have been raised and that they are part of the increased rating issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 20 percent for lumbar strain and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A hearing loss disability was not manifest during or within one year of active service and is not shown to have developed as a result of service.

2.  A left knee disability, including degenerative joint disease, was not manifest during or within one year of active service and is not shown to have developed as a result of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Left knee degenerative joint disease was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2010.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private medical records, a November 2013 statement from a fellow serviceman, and statements and testimony from the Veteran in support of the claims.  VA efforts to obtain records of treatment at Battle Creek, Michigan, VA medical facilities in 1992 were unsuccessful.  The Veteran was notified in March 2014 of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  In correspondence dated in October 2013 the Veteran reported that he had not engaged in actual combat with the enemy during active service.  The development requested on remand in August 2013 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations of the issues addressed in this decision.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis and sensorineural hearing loss are chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).


Hearing Loss

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

In this case, the Veteran's service records show that on enlistment examination in June 1949 whispered voice testing was 15/15 and that he was treated for left ear fungus from August 1952 to December 1952.  A March 1953 discharge examination revealed whispered voice hearing of 15/15.  

On the authorized audiological evaluation in October 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
---
75
LEFT
90
85
105+
---
105+

On the authorized audiological evaluation in January 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
75
80
LEFT
90
90
105+
---
105+

On the authorized audiological evaluation in March 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
75
80
LEFT
90
90
105+
---
105+

On the authorized audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
75
85
100
LEFT
75
80
105
105+
105+

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 50 percent in the left ear.  It was noted that the Veteran was treated for left fungal ear infections during service and that he reported military noise exposure from eight-inch guns without hearing protection.  He also reported that after service he had experienced hearing loss, left greater than right, due to head trauma from a horse and reconstructive surgery to the left side of the head, had occupational noise exposure from farm equipment without hearing protection, and had recreational noise exposure from the use of firearms for hunting without hearing protection.  

The examiner found the Veteran's bilateral hearing loss was less likely caused by or a result of his military noise exposure and were most likely caused by and a result of his extensive history of occupational and avocational noise exposure after service, a horse accident resulting in left ear damage, and presbicusis due to age.  It was noted that the Veteran was treated for left ear fungal infections in service, but that such infections typically did not cause permanent hearing loss.  It was further noted that whispered voice testing revealed normal hearing at enlistment and discharge and that, while whispered voice test were insensitive to high-frequency noise-induced hearing loss, for detecting hearing impairment at the 40 decibel range at 1,000 and 4,000 Hertz (Hz) they had a high degree of sensitivity.  

The examiner cited medical reference source information and noted that studies had shown that hazardous noise exposure had an immediate effect that was usually temporary at first and did not have a delayed, progressive, or cumulative onset.  The Veteran, it was noted, had reported a gradual onset of bilateral hearing loss over the years.  The examiner also cited medical literature noting the degree of any noise-induced hearing loss was highly correlated with the intensity of the noise and length of exposure time, and that the Veteran had over 50 years of post-service noise exposure to farm equipment and chainsaws used for cutting wood for home heating.  His exposure to hazardous noise in civilian life was found to be far greater than his 18 months of hazardous military noise exposure and the nexus to service was far less than a 50 percent probability relationship.  

A May 2013 private examination report noted that a diagnosis of left ear hearing loss was established from 1950 during the Korean War.  No rationale was provided in support of the date of onset opinion.

On the authorized audiological evaluation in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
75
95
105+
LEFT
80
95
105+
105+
105+

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and could not test in the left ear.  The examiner summarized the evidence of record and found that it was less likely that the Veteran's right ear hearing loss was caused by in-service noise exposure and less likely that his left ear hearing loss was caused by in-service noise exposure and/or ear infection.  Medical references and rationale were provided in support of the opinions.

Based upon the evidence of record, the Board finds that a bilateral hearing loss disability was not manifest during or within one year of active service and is not shown to have developed as a result of service.  The Veteran is not found to be a combat veteran for VA compensation purposes; however, his reports of noise exposure aboard a ship during active service are credible and consistent with the circumstances of his service.  However, the January 2011 and March 2014 VA medical opinions are found to be persuasive in this case.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The opinions adequately considered the Veteran's reported history of symptom onset.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although private medical reports noted the Veteran had hearing loss established from his time in active service, the reports do not include comments indicating the rationale or specific evidence considered as the basis for those etiology opinions.  As such, the Board finds the provided etiology opinions to warrant a lesser degree of probative weight.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board also notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that his hearing loss is associated with his noise exposure and left ear fungal infections in service.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  The persuasive evidence in this case demonstrates the Veteran's present bilateral hearing loss was not incurred as a result of service.  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim.

Left Knee

In statements and testimony provided in support of his claim the Veteran asserted that he had a present left knee disability as a result of an injury sustained during active service.  He testified that he had experienced problems with his knee since service.  He denied having any left knee injuries after service and reported that his treatment for the disorder after service had been provided by VA.

Service treatment records show the Veteran sustained a left knee contusion in October 1950 when a bag of sugar was dropped to him from one deck above striking him on the knee.  An examination revealed an increase in synovial fluid and tenderness about the joint.  A subsequent report noted the left knee lesion was subsiding and that the Veteran was fit for duty.

VA treatment records include X-ray studies of the left knee dated in February 2003 demonstrating mild degenerative changes.  A March 2003 report noted he complained of increasing left knee pain for the past four to five years and reported occasional swelling.

On VA examination in December 2010 the Veteran reported that he sustained a left knee injury in service when it was hit by a 100 pound bag of sugar.  He reported that fluid was removed from the knee and that he continued to have left knee pain.  X-ray studies revealed moderate to severe medial joint space narrowing with vacuum phenomenon and subchondral sclerosis consistent with osteoarthritis.  The examiner provided a diagnosis of degenerative joint disease of the bilateral knees, but found the Veteran's left knee disability was likely due to aging.  It was noted, in essence, that there was no evidence of knee joint care for more than 60 years and that the Veteran had worked in labor intensive work environments, including the last many years as a farmer.  The examiner stated, however, that it could not be "absolutely" disproven that his left knee disability was a residual of an in-service injury he sustained in October 1950.  

Private medical records include an April 2011 report noting the Veteran had a left knee injury in service and that his "left knee is shorter."  A May 2013 report noted that a diagnosis of left knee pain was established from 1950 during the Korean War.  No rationale was provided in support of the date of onset opinion.

VA examination in March 2014 found the Veteran had a left knee contusion incurred during active service that was likely an acute condition without sequelae or complication.  The examiner summarized the pertinent evidence of record and found the Veteran's left knee degenerative changes were more likely related to the aging process and wear and tear with a lifetime of use.  The current left knee degenerative joint disease was less likely caused by or a result of in-service events or injury.

Based upon the evidence of record, the Board finds that a left knee disability, including degenerative joint disease, was not manifest during or within one year of active service and is not shown to have developed as a result of service.  The Veteran's service treatment records show he incurred a left knee injury during active service.  The December 2010 and March 2014 VA medical opinions, however, are found to be persuasive that the Veteran's current left knee disability was not incurred as a result of service.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  

The Veteran is competent to provide evidence as to observations and some medical matters, but his statements as to the relationship between the present disability and symptoms that had continued since his injury in service are found to inconsistent with the more persuasive and competent medical evidence.  The March 2014 VA examiner is shown to have considered the Veteran's reports, but to have found that the overall record demonstrated it was more likely his left knee degenerative changes were related to the aging process.  Therefore, the Board finds entitlement to service connection for a left knee disability must be denied.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for left knee degenerative joint disease is denied.


REMAND

Although the lumbar strain increased rating issue was previously remanded for additional development, the Board further action is required for an adequate determination.  VA records show the Veteran underwent of general medical examination in March 2014 and that the examiner noted "[he] had difficulty performing range of motion maneuvers for this examination, so it is unlikely if he would be able to secure gainful employment in a physically active work environment where he would be required to move quickly from one area to another, bend, climb, or stand/walk for extended periods of time."  It was noted he had not attended college and had no computer skills and that it was unlikely he would be able to secure gainful employment in a sedentary work environment using computers or technical systems.  The examiner, however, also noted in the report that the Veteran's age was "likely a contributing factor for his difficulty with performing range of motion of lumbar spine, and his functional limitations."  

VA regulations provide that age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2013).  Therefore, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the March 2014 VA thoracolumbar spine examiner, or if unavailable another medical specialist, provide clarification as to whether the Veteran's service-connected lumbar strain disability (without consideration of nonservice-connected disabilities or age) renders him unable to secure and maintain substantially gainful employment.  The opinion should address the service-connected disabilities' functional impairment and how that impairment impacts physical and sedentary employment.  A complete rationale for all opinions expressed should be set forth in the report.

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be readjudicated with consideration of all applicable VA regulations including extraschedular consideration and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


